United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF THE ARMY,
U. S. MILITARY ACADEMY,
West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1766
Issued: February 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2012 appellant filed a timely appeal from a June 28, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a back injury on
February 14, 2012.2

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new medical evidence accompanying his appeal. The Board may not consider new
evidence for the first time on appeal that was not before OWCP at the time it issued the final decision in the case.
20 C.F.R. § 501.2(c). Appellant may submit such evidence to OWCP accompanying a valid request for
reconsideration.

FACTUAL HISTORY
On February 23, 2012 appellant, then a 57-year-old maintenance mechanic, filed a
traumatic injury claim (Form CA-1) alleging that on February 14, 2012 he sustained a back strain
when carrying a bag of tools to the fourth floor of a cadet barracks. He stopped work at the time
of injury and sought emergency medical attention.
In a February 24, 2012 letter, OWCP advised appellant of the evidence needed to
establish his claim, including a factual statement describing the work factors alleged to have
caused the claimed injury, and a report from his attending physician explaining how and why the
identified incident would cause the claimed back injury. Appellant was afforded 30 days to
submit such evidence.
Appellant submitted a February 14, 2012 sick slip signed by his supervisor, stating that
appellant experienced “back pain after moving tool to 4th floor” that day in the line of duty and
would seek medical attention. An employing establishment healthcare provider whose signature
is illegible examined appellant on February 14, 2012. The history related an onset of right-sided
back pain after appellant lifted tools with his left hand, noting that he had a history of
degenerative cervical disc disease. The provider diagnosed lumbago.
On February 15, 2012 a healthcare provider whose signature is illegible held appellant off
work due to a lumbar sprain related to the February 14, 2012 lifting incident. A Dr. Dorfman, an
employing establishment physician, released appellant to full duty as of March 5, 2012.
In a February 17, 2012 form report, Dr. Harvey L. Seigel, an attending Board-certified
orthopedic surgeon, diagnosed a back strain and held appellant off work. He checked a box
“yes” indicating his support for causal relationship between the February 14, 2012 incident and
the diagnosed back injury. Dr. Seigel released appellant to full duty as of March 5, 2012.3
By decision dated March 28, 2012, OWCP denied appellant’s claim. It found that he
submitted insufficient factual evidence to establish that the claimed February 14, 2012 incident
occurred at the time, place and in the manner alleged.
In an April 5, 2012 letter, appellant requested a review of the written record. He related
that on February 14, 2012 he experienced right-sided lumbar pain while carrying tools up stairs.
Appellant placed his tools on the floor after the onset of symptoms, reported the injury to his
supervisor and sought medical attention. He submitted a February 14, 2012 form report from
Dr. Siegel in which he diagnosed lumbar strain superimposed on degenerative disc disease.
Dr. Siegel checked a box “yes” indicating his support for a causal relationship between the
lumbar strain and the lifting incident earlier that day.
By decision dated and finalized June 28, 2012, OWCP’s hearing representative affirmed
the March 28, 2012 decision as modified. The hearing representative found that appellant
submitted sufficient factual evidence to establish that the February 14, 2012 lifting incident
3

Appellant also submitted employing establishment audiograms noting a significant threshold shift, requiring
additional testing. There is no hearing loss issue before the Board on the present appeal.

2

occurred at the time, place and in the manner alleged. The hearing representative found,
however, that the medical evidence submitted did not contain sufficient explanation to establish
that the accepted February 14, 2012 incident caused the claimed lumbar injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.6
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7
ANALYSIS
Appellant claimed that on February 14, 2012 he sustained a lumbar injury while carrying
heavy tools and injured his left shoulder when reaching into a mail case. Following a review of
the written record, OWCP accepted that the February 14, 2012 incident occurred at the time,
place and in the manner alleged, it denied the claim finding that he submitted insufficient
medical evidence to establish causal relationship.
Appellant submitted February 14 and 15, 2012 reports from healthcare providers whose
signatures are illegible. As these forms cannot be properly identified as being prepared by a
physician, they cannot constitute probative medical evidence in this case.8
Appellant also submitted reports from Dr. Siegel, an attending Board-certified orthopedic
surgeon, who diagnosed a lumbar strain. In February 14 and 17, 2012 form reports, Dr. Siegel
checked a box “yes” indicating his support for a causal relationship between the diagnosed
lumbar strain and carrying tools up stairs on February 14, 2012. The Board has held that,
4

Joe D. Cameron, 41 ECAB 153 (1989).

5

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

6

Gary J. Watling, 52 ECAB 278 (2001).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572, 575 (1988).

3

without further explanation or rationale, a checked box on a form report is not sufficient to
establish causation.9 Dr. Siegel did not address how and why carrying tools up stairs would
cause the diagnosed lumbar strain. In the absence of such explanation, his opinion is insufficient
to establish causal relationship in this case.10
The Board notes that OWCP advised appellant in a February 24, 2012 letter of the need
to submit a report from his attending physician setting forth the medical reasons relating the
accepted February 14, 2012 incident to the claimed lumbar strain. Appellant did not submit such
evidence. Therefore, he failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a back injury in the
performance of duty.

9

Calvin E. King, 51 ECAB 384 (2000) (the Board held that form reports from a physician who checked a yes box
indicating a causal relationship between the claimant’s spinal stenosis and his employment had little probative value
absent supporting rationale and were insufficient to establish causation). Debra S. King, 44 ECAB 203 (1992).
10

Deborah L. Beatty, supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 28, 2012 is affirmed.
Issued: February 4, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

